DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3. When two claims in an application are duplicates or else are so close in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 2, ‘the processor’ is unclear as claims 11 and 19 both recite processors. Examiner suggests reciting ‘corresponding’ before ‘processor’ in line 2 to clarify that it is the processor that executes the visualization application that is being referred to.
In claim 20, line 3, “the user interface” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim(s) 1-3, 5, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US Pub 2017/0196591 –cited by applicant as WO 2017-120477) in view of Derichs et al (US Pub 2016/0051164 –cited by applicant) and Johnson et al (US Pub 2010/0241028 -cited by applicant).
Re claims 1, 3, 5: Long discloses a surgical tracking system, comprising:
a first tracking magnet [0040, 0047; see first beacon magnet at distal end 24]; 
a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26]; and
a sensor base assembly including a base defining an opening therethrough and at least three magnetic sensor assemblies disposed on the base and arranged about the opening, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually via triangulation and along a plane of the sensors and including a depth of the needle dimension],
wherein the first tracking magnet is configured to be substantially co-planar with the at least three sensor assemblies [0035, 0047; see the needle having a beacon magnet on at least the distal end 24, which is co-planar with the sensor assemblies when positioned inside of the opening similar to when Applicant’s implanted magnet is positioned inside opening].

Long and Derichs disclose all features including needle tracking for ultrasound guided procedures (see Long Figure 8) and using a needle for biopsy procedures [see 0040 of Derichs], but do not specifically disclose a surgical instrument defining a blade with the second magnet coupled to the instrument adjacent the blade. However, Johnson teaches of assessing tissue sites using a navigational tools including a biopsy needle 30 that includes a blade 32 [0022; see the scalloping blade 32]. It would have been obvious to modify Long/Derichs, to include a blade on the needle as taught by Johnson, in order to facilitate tissue collection during a biopsy procedure.
Re claim 2: Long discloses a control console with a processor and computer-readable medium with instructions configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data [0038, 0040, 0047; see the processor 40 with implied software that tracks disposition of both the first and second magnets].

Re claims 9, 10: Long discloses the at least three magnetic sensor assemblies includes at least four magnetic sensor assemblies radially arranged about the base [0045; wherein any number of sensor can be used which includes at least four or eight sensors].
Re claim 11: Long discloses a surgical visualization and tracking system, comprising:
a surgical tracking system, including: a first tracking magnet [0040, 0047; see first beacon magnet at distal end 24];
a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26];
a sensor base assembly including at least three magnetic sensor assemblies, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually vis triangulation and along a plane of the sensors and including a depth of the needle dimension],
wherein the first tracking magnet is configured to be substantially co-planar with the at least three sensor assemblies [0035, 0047; see the needle having a beacon magnet on at least the distal end 24, which is co-planar with the sensor assemblies 
a control console with a processor and computer-readable medium with instructions configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data [0038, 0040, 0047; see the processor 40 with implied software that tracks disposition of both the first and second magnets].
Long discloses all features including a display of a visualization system (see Figure 6), but does not disclose a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue. However, Derichs teaches a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue [0085; Figure 9; see “three-dimensional” display]. It would have been obvious to the skilled artisan to modify Long, to include the 3D display as taught by Derichs, in order to improve localization accuracy of the magnets relative to the tissue.
Long also discloses all features including two magnets and that the sensor has an opening with which tissue extends through (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening), but does not disclose that the first tracking magnet 
Long and Derichs disclose all features including needle tracking for ultrasound guided procedures (see Long Figure 8) and using a needle for biopsy procedures [see 0040 of Derichs], but do not specifically disclose a surgical instrument defining a blade with the second magnet coupled to the instrument adjacent the blade. However, Johnson teaches of assessing tissue sites using a navigational tools including a biopsy needle 30 that includes a blade 32 [0022; see the scalloping blade 32]. It would have been obvious to modify Long/Derichs, to include a blade as taught by Johnson, in order to facilitate tissue collection during a biopsy procedure.
Re claim 12: Long discloses wherein the sensor base assembly further includes a base defining an opening therethrough, and wherein the at least three magnetic sensor assemblies are disposed on the base and arranged about the opening [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually via triangulation and along a plane of the sensors and including a depth of the needle dimension in the opening 14].
Re claim 13: Long discloses the base is configured for positioning such that at least a portion of tissue of interest extends through the opening of the base (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening).

Re claims 16, 17, 19, 20: Long (of Long/Derichs/Johnson) discloses a visualization system that receives instrument information of an instrument with a second tracking magnet that is displayed wherein the information includes a distance from the second tracking magnet to a feature of the instrument [0047, 0055, Figure 6; see the display wherein the second tracking magnet is one of the magnets on the distal or proximal end of the needle such that the distance between the proximal and distal ends is visualized], but does not disclose wherein the information is relative to a displayed 3D model of tissue, a non-transitory storage medium that receives the information from the control to represent the position and orientation on the 3D display, or a display with user interface for the 3D display. However, Derichs teaches a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue [0085; Figure 9; see “three-dimensional” display]. Derichs further teaches that the 3D display is generated via software programming on a processor which corresponds to a non-transitory computer readable medium for the 3D display of information [0130; see the computer readable medium readable by a computer to perform the steps of invention], as well as a display and user interface for displaying the representation of the 3D model (Figure 1; see the display and user interface). It would have been obvious to the skilled artisan to modify Long (of Long/Derichs/Johnson), to include the 3D display, user interface, and computer 
Re claim 18: Long discloses the represented position and orientation information is updated in real time [0035; see real time].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793